Citation Nr: 1100977	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for aortic valve 
replacement/damaged heart valve, to include as secondary to 
service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
August 1970.  He served in the Republic of Vietnam in June 1969 
and from November 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for diabetes mellitus, 
type II (DM), assigning a 20 percent evaluation effective 
January 7, 2008.  In August 2008, the Veteran submitted a notice 
of disagreement (NOD) and subsequently perfected his appeal in 
January 2009.

In August 2008, the Veteran filed a claim of entitlement to 
service connection for a heart condition, secondary to DM.  A 
March 2009 rating decision denied his claim.  In August 2009, the 
Veteran submitted a letter from his private physician, 
Dr. S. F. C., purporting to link his heart condition to his DM.  
The Board has construed this as an NOD to the March 2009 denial 
of service connection.  A review of the claims file finds no 
statement of the case (SOC) was issued in response to the 
August 2009 NOD.  Because the filing of an NOD initiates 
appellate review, this claim must be remanded for the preparation 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran submitted additional evidence 
after filing his VA Form 9.  Specifically, he submitted a 
statement from his wife, a copy of his resume and employment 
history, and a letter from his private physician, Dr. S. F. C.  
The RO has not yet considered this evidence.  Generally, evidence 
received after certification of an appeal may not be considered 
by the Board in the first instance unless (1) the veteran waives 
his right to initial consideration by the agency of original 
jurisdiction (AOJ), or (2) the evidence is not pertinent, that is 
it does not relate to or have bearing on the appellate issue(s).  
See 38 C.F.R. § 20.1304(c) (2010).  In this case, the Veteran did 
not submit a waiver of initial review of this new evidence by the 
AOJ.  However, the Board finds that this evidence is not 
pertinent to the DM claim.  Although the Veteran's physician 
mentions that the Veteran has insulin-dependent DM in his 
statement, he provides no new evidence or information about the 
Veteran's DM.  Rather, his statement is focused on the Veteran's 
below-remanded heart condition claim.  As such, this matter need 
not be remanded for consideration by the RO.  See 38 C.F.R. § 
20.1304 (2010).

The issue of entitlement to service connection for aortic valve 
replacement/damaged heart valve, to include as secondary to 
service-connected DM, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, is 
manifested by insulin dependence and restricted diet, but not by 
regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
service-connected diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
January 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, the January 2008 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
service-connected DM in March 2008.  The examination involved a 
review of the claims file and a thorough examination of the 
Veteran.  Therefore, the Board finds that the examination is 
adequate for determining the disability rating for the Veteran's 
service-connected DM.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Additionally, there is no 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected DM since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a 
new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected DM is currently evaluated as 
20 percent disabling under Diagnostic Code 7913.  He seeks a 
higher initial rating.

Under Diagnostic Code 7913, a rating of 20 percent is assigned 
for diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
assigned for diabetes mellitus requiring insulin, a restricted 
diet, regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Compensable complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2010).

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 40 percent 
rating.  Specifically, he must experience regulation of 
activities, in addition to his insulin dependence and diet 
restriction.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  
As discussed below, the evidence fails to establish that the 
Veteran's activities are medically regulated due to his DM.

The Veteran underwent a VA examination for his DM in March 2008.  
The examiner noted that the Veteran takes insulin daily and has 
been instructed to follow a restricted diet, but is not 
restricted in his ability to perform strenuous activities.  
Although there were episodes of hypoglycemic reactions or 
ketoacidosis, none of these episodes required hospitalization.  
The examiner further indicated that the Veteran experiences no 
obvious complications of DM. 

In addition to the March 2008 VA examination, there are multiple 
VA treatment records related to the Veteran's DM.  These 
treatment records confirm the Veteran's insulin dependence and 
restricted diet.  However, the treatment records are negative for 
any indication that the Veteran's physical activities are 
medically regulated due to his diabetes.  Notably, the treatment 
records indicate that the Veteran was consistently encouraged to 
engage in regular aerobic exercise.

The medical evidence of record does not indicate that the 
Veteran's physical activities are medically regulated to warrant 
an increased rating for his service-connected DM.  The Board 
notes the Veteran's contentions that he is limited in his ability 
to perform strenuous activities as a result of his nonservice-
connected heart valve condition.  See VA Form 9, January 2009.  
However, there is no evidence to show, nor does the Veteran 
claim, that his physical activities are limited solely due to his 
service-connected DM.  The fact that the Veteran claims that his 
activities are restricted due to a separate, non service-
connected disability, and not his DM, does not equate to 
"regulation of activities" for the purposes of meeting the 
criteria of a 40 percent rating under Diagnostic Code 7913.  
Therefore, the Board finds that the evidence of record does not 
establish that the Veteran has regulation of activities due to 
DM.  As such, the Board finds there is no objective evidence to 
indicate that the criteria for a 40 percent rating have been met 
and a higher rating is not warranted.

The Board has reviewed the remaining diagnostic codes relating to 
disabilities or diseases of the endocrine system, but finds that 
they are inapplicable in this case.  See 38 C.F.R. § 4.119, 
Diagnostic Codes 7900-7919 (2010). 

Additionally, the Board also notes that there is no indication in 
the medical evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 20 percent disability 
rating throughout the appeal period.  As such, assignment of 
staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an 
initial disability rating in excess of 20 percent for DM must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry; that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be 
considered to be exceptional or unusual with respect to the 
Veteran's service-connected DM.  There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The rating 
criteria for the Veteran's currently assigned 20 percent 
disability rating under Diagnostic Code 7913 specifically 
contemplate his use of insulin and restricted diet.  
Additionally, Note (1) of Diagnostic Code 7913 ensures 
consideration of any complications of DM.  As the Veteran's 
disability picture is contemplated by the rating schedule, the 
threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's DM presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
Thus, referral of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not warranted in 
this case.


ORDER

Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II, is denied.
REMAND

With regard to the Veteran's claim of entitlement to service 
connection for aortic valve replacement/damaged heart valve, to 
include as secondary to service-connected DM, as noted above, 
there is no evidence in the claims file to indicate that the RO 
issued an SOC in response to his August 2009 NOD.  Therefore, the 
Veteran's claim of entitlement to service connection for aortic 
valve replacement/damaged heart valve, to include as secondary to 
service-connected DM, must be remanded to the RO to issue an SOC.  
See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a statement of the case regarding his 
claim of entitlement to service connection 
for aortic valve replacement/damaged heart 
valve, to include as secondary to service-
connected diabetes mellitus, type II  They 
should be advised of the time period in which 
to perfect an appeal on the matter.  If the 
Veteran perfects an appeal, the case should 
then be returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


